Howell, J.
The defendants have appealed from a judgment against them for the amount of three promissory notes made by the firm to the order of plaintiff. The defense by Lagan, one of the firm, is that he did not sign said notes, nor were they made in the course of his business or with his consent or by his authority; and plaintiff had admitted that he had no claim against this respondent. The defense .by the other partner is a general denial. Pending the appeal, the defendants were declared bankrupts and their assignee made a a party.
The evidence sustains the defense set up by Lagan. It is shown that the note for which the three in suit were given in renewal was made for the accommodation of the party from whom plaintiff obtained it, and to the knowledge of plaintiff when he obtained it; that it was out of the usual business of the defendants, and unknown to Lagan until after the execution of the three notes in suit. Under these circumstances, Lagan should not be held liable.
It is therefore ordered that the judgment appealed from be reversed ■as to M. D. Lagan, and that there be judgment in his favor with his costs, and that in other respects the judgment be affirmed.